288 F.2d 471
C. C. BOYD, Sr., Appellant,v.AETNA INSURANCE COMPANY, Hartford, Connecticut, Appellee.
No. 18671.
United States Court of Appeals Fifth Circuit.
March 23, 1961.

Appeal from the United States District Court for the Southern District of Florida; Bryan Simpson, Judge.
Walter Warren, Leesburg, Fla., for appellant.
Leon Handley and Gurney, McDonald & Handley, Orlando, Fla., for appellee.
Before RIVES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
Upon the findings of fact and conclusions of law of the district court, 192 F.Supp. 435, the judgment is


2
Affirmed.